Case 2:16-cv-06599-JGB-E Document 106-1 Filed 10/05/20 Page 1 of 6 Page ID #:1921




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4 bleimkuhler@sheppardmullin.com
      STACY DOMINGUEZ, Cal. Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
  10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
        GUILLERMO ROBLES,                                Case No. 2:16-cv-06599
  13                                                     Hon. Jesus G. Bernal
                          Plaintiff,
  14                                                     DECLARATION OF BRADLEY J.
                 v.                                      LEIMKUHLER IN SUPPORT OF
  15                                                     DEFENDANT DOMINO’S PIZZA
        DOMINO’S PIZZA LLC,                              LLC’S OPPOSITION TO MOTION
  16                                                     FOR SANCTIONS
                          Defendant.
  17                                                     Filed Concurrently with Memorandum
                                                         of Points and Authorities
  18
                                                         Judge: Hon. Magistrate Judge Charles
  19                                                     F. Eick
                                                         Date: October 26, 2020
  20                                                     Time: 9:00 a.m.
                                                         Crtrm.: 1
  21
  22                                                     Action Filed: September 1, 2016
                                                         Trial Date:   December 8, 2020
  23
  24
  25
  26
  27
  28
                                                                               Case No. 2:16-cv-06599
        SMRH:4850-9426-7341.1     DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                              OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106-1 Filed 10/05/20 Page 2 of 6 Page ID #:1922




    1                           DECLARATION OF BRADLEY J. LEIMKUHLER
    2            I, Bradley J. Leimkuhler, declare as follows:
    3            1.       I am an attorney duly admitted to practice before this Court. I am an
    4 associate with Sheppard, Mullin, Richter & Hampton LLP, attorneys of record for
    5 Defendant, DOMINO’S PIZZA LLC (“Defendant”). If called as a witness, I could
    6 and would competently testify to all facts within my personal knowledge except
    7 where stated upon information and belief. This declaration is submitted in support
    8 of Defendant’s Opposition to Motion For Sanctions (“Motion”).
    9            2.       I am familiar with the procedural history, discovery, depositions, and
  10 communications between counsel regarding the same in this case.
  11             3.       Defendant propounded its first document requests in this case on
  12 February 7, 2017. Plaintiff propounded his first document requests in this case on
  13 November 20, 2016.
  14             4.       During discovery, Plaintiff propounded 109 document requests (two
  15 sets), 25 special interrogatories, and 50 requests for admissions. Defendant
  16 answered this discovery and supplemented these requests on three occasions,
  17 pursuant to Plaintiff’s varying requests, over the three years of litigation.
  18             5.       Following the initial discovery requests, in March 2017, Defendant’s
  19 Motion to Dismiss was decided in Defendant’s favor. That decision resulted in
  20 appeals to the Ninth Circuit Court of Appeals and the United State Supreme Court.
  21 Ultimately, the case was remanded and discovery reopened.
  22             6.       In November 2019, Plaintiff served a Notice for Deposition for
  23 November 25, 2019. Defendant objected to the date as it was unilaterally set and
  24 counsel for Defendant agreed to discuss and coordinate on a mutually agreeable date
  25 with counsel for Plaintiff. Attached as Exhibit A to this Declaration is a true and
  26 correct copy of Defendant’s Objection to Plaintiff’s Notice of Taking Deposition of
  27 Defendant’s Person or Person(s) Most Knowledgeable served on November 20,
  28 2019.
                                                     -1-                        Case No. 2:16-cv-06599
        SMRH:4850-9426-7341.1      DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                               OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106-1 Filed 10/05/20 Page 3 of 6 Page ID #:1923




    1            7.       Underlying the objection was the concern of the breadth of categories
    2 of knowledge and Defendant’s need to select the correct individual with sufficient
    3 knowledge of the thirty (30) topics, and further subtopics, outlined in Plaintiff’s
    4 Notice (not waiving that some of those topics and subtopics may be objectionable).
    5 Further, Defendant needed to coordinate with that individual’s schedule as an in-
    6 person deposition would be required (at that relevant time) and Defendant’s
    7 corporate personnel were situated in various states throughout the country. With the
    8 holidays and significant time until trial, it was reasonable to believe that dates in
    9 2020 would be appropriate. Defendant and its counsel could not have foreseen the
  10 devastating impact of COVID-19 when it objected to the Notice in November of
  11 2019.
  12             8.       At the same time, Plaintiff objected to Defendant’s Notice of
  13 Deposition of Plaintiff on the same basis with presumably the same thought process
  14 as Defendant. Attached as Exhibit B to this Declaration is a true and correct copy
  15 of Plaintiff’s Objection to Defendant’s Notice of Taking Deposition of Plaintiff
  16 Guillermo Robles served on November 21, 2019.
  17             9.       This matter has been delayed by the COVID-19 pandemic which
  18 resulted in a further continuance of the trial date and related discovery deadlines,
  19 reopening discovery and allowing the parties to coordinate on depositions. Among
  20 other things, I wanted to ensure that all parties agreed on the procedure for
  21 conducting depositions, that they could be conducted remotely, and arrange for any
  22 appropriate modifications to the procedures in order to accommodate Plaintiff and
  23 his expert’s disabilities.
  24             10.      Accordingly, in early August, I engaged in meet and confer efforts on
  25 several discovery issues, including party depositions. Attached as Exhibit C to this
  26 Declaration is a true and correct copy of the meet-and-confer letter dated August 10,
  27 2020 I sent to Plaintiff’s counsel regarding Plaintiff’s responses to the document
  28 requests and interrogatories and possible spoliation of evidence.
                                              -2-                             Case No. 2:16-cv-06599
        SMRH:4850-9426-7341.1    DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                             OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106-1 Filed 10/05/20 Page 4 of 6 Page ID #:1924




    1            11.      Counsel for Plaintiff continually ignored Defendant’s meet and confer
    2 correspondence and did not attempt to set a date to confer by phone in response to
    3 my letter.
    4            12.      On August 19, 2020, I met and conferred with Plaintiff’s counsel, Greg
    5 Care, regarding supplemental responses to Defendant’s discovery responses. Mr.
    6 Care advised for the first time that Plaintiff sought native files of Defendant’s
    7 document production in response to Plaintiff’s Requests for Production. Within
    8 three weeks of this call, Defendant produced those native files and its third round of
    9 supplemental responses to discovery requests.
  10             13.      During the call with Mr. Care, I asked whether he was prepared to
  11 speak on the August 10 meet and confer letter regarding Plaintiff’s responses to
  12 discovery and party depositions. Mr. Care advised that Michael Manning, co-
  13 counsel for Plaintiff, would be handling that meet and confer and that I would hear
  14 from him shortly.
  15             14.      The following day, Mr. Manning sent me an advising of Plaintiff’s
  16 available dates for deposition. Despite addressing Plaintiff’s deposition, Mr.
  17 Manning did not provide dates for a call to meet and confer on further issues,
  18 including defendant’s depositions and Plaintiff’s discovery responses. Attached as
  19 Exhibit D to this Declaration is a true and correct copy of correspondence dated
  20 August 20, 2020 from Plaintiff’s counsel failing to acknowledge further responses.
  21             15.      As such, in follow up on Mr. Manning’s correspondence, I replied on
  22 August 24, 2020 to seek Mr. Manning’s availability for a meet and confer regarding
  23 the August 10, 2020 letter and requested that Plaintiff hold September 14, 2020 for
  24 his deposition. Mr. Manning did not respond to this request. Attached as Exhibit E
  25 to this Declaration is a true and correct copy of the full correspondence between the
  26 parties regarding discovery dated August 24, 2020 that I sent to Plaintiff’s counsel.
  27
  28
                                                   -3-                        Case No. 2:16-cv-06599
        SMRH:4850-9426-7341.1    DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                             OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106-1 Filed 10/05/20 Page 5 of 6 Page ID #:1925




    1            16.      After being unavailable to discuss depositions, counsel for Plaintiff
    2 unilaterally noticed the deposition of Defendant’s Person Most Knowledgeable only
    3 three business days prior to the deposition. In fact, the Notice of Deposition served
    4 by U.S. Mail was not received until the date of deposition passed. Unfortunately,
    5 given his responsibilities in office, the corporate representative was unavailable until
    6 September 25, 2020. Attached as Exhibit F to this Declaration is a true and correct
    7 copy of the full correspondence between the parties regarding discovery dated July
    8 to September 15, 2020 regarding depositions.
    9            17.      In the same week, after providing and agreeing to a September 14,
  10 2020 date for Plaintiff’s deposition on August 24, 2020, Plaintiff unexpectedly
  11 declined to appear on the agreed-upon date and was only available on September 21,
  12 2020. Given it was the only date available for Plaintiff’s deposition and in the spirit
  13 of cooperation, I accepted the September 21, 2020 date for Plaintiff’s deposition.
  14 Attached as Exhibit G to this Declaration is a true and correct copy of the full
  15 correspondence between the parties regarding Plaintiff’s deposition dated September
  16 9-11, 2020; also see Exhibit F reflecting correspondence confirming Plaintiff’s new
  17 deposition date.
  18             18.      Given the tight deadline and growing tension, I offered to produce the
  19 corporate representative on the first available date, due to other pending depositions
  20 and the representative’s obligations, on September 25, 2020 (only four days after the
  21 cut-off). Further, I offered to stipulate to a brief extension of the discovery cutoff
  22 date and/or dispositive motion cut-off date so that neither party would be prejudiced.
  23 Counsel for Plaintiff declined both the deposition and the stipulation.
  24
  25
  26
  27
  28
                                                    -4-                        Case No. 2:16-cv-06599
        SMRH:4850-9426-7341.1     DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                              OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 106-1 Filed 10/05/20 Page 6 of 6 Page ID #:1926




    1            19.      Despite this deposition being unnecessarily delayed by this Motion,
    2 Defendant remains willing to produce the representative for deposition.
    3            I declare under penalty of perjury under the laws of the United States of
    4 America that the foregoing is true and correct.
    5            Executed on this 5th day of October, 2020, at Costa Mesa, California.
    6
    7                                                  /s/ Bradley J. Leimkuhler
                                                       Bradley J. Leimkuhler
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -5-                        Case No. 2:16-cv-06599
        SMRH:4850-9426-7341.1    DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                             OPPOSITION TO MOTION FOR SANCTIONS
